Exhibit NEWS RELEASE COMPUWARE CORPORATION Corporate Headquarters One Campus Martius · Detroit, Michigan 48226 (313) 227-7300 For Immediate Release January 28, 2010 Compuware Reports Strong Third Quarter Results Total Products Revenue Excluding Divested Products Increases Sequentially and Year-over-year · Earnings per share reach 11 cents per share (GAAP), 12 cents per share (Non-GAAP) · Momentum of key growth drivers accelerates as Vantage license fees increase 9.5 percent year-over-year, 65.6 percent sequentially; Covisint revenues increase 22.6 percent year-over-year · Professional services margins reach 12 percent excluding Covisint; revenues increase sequentially · Gomez Web Performance Division reaches record bookings of $21.8M between October and December of 2009 DETROITJanuary 28, 2010Compuware Corporation (NASDAQ: CPWR) today announced final financial results for its third quarter ended December 31, 2009. “Compuware’s third quarter performance featured solid execution against each of our key growth drivers, as well as strong profitability and cash flow,” said Compuware President and Chief Operating Officer Bob Paul. “Our strategy of streamlining operations and increasing focus on areas where we have industry leadership is working, and Compuware is well-positioned to deliver continued progress in financial performance.” During the company’s third quarter, software license fees were $52.0 million compared to $53.1 million (excluding divested products) and $60.5 million (as reported) in the third quarter last year. Maintenance and subscription fees were $117.6 million in the third quarter compared to $108.5 million (excluding divested products) and $116.6 million (as reported) in the third quarter last year.
